      Case 2:19-cv-03477-ROS Document 23 Filed 05/06/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Alexander Paul Celaya,                             No. CV-19-03477-PHX-ROS
10                  Petitioner,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          In 2014, Petitioner Alexander Paul Celaya (“Celaya”) was convicted in state court
16   of five counts of molestation of a child. After pursuing a direct appeal, as well as a post-

17   conviction relief proceeding in state court, Celaya filed a petition for writ of habeas corpus
18   in this court. Magistrate Judge Eileen S. Willett issued a Report and Recommendation

19   concluding that Celaya was not entitled to relief and that Grounds 1, 2(d)–(h), and 4 should

20   be dismissed as procedurally defaulted, while Grounds 2(a), (b), (c), (i), (j), and 3 of the
21   petition should be denied on the merits. (Doc. 20.) Celaya filed objections, and
22   Respondents replied. (Docs. 21, 22.) Having reviewed each ground for relief, Celaya is not

23   entitled to relief and the recommendations will be adopted.

24                                        BACKGROUND

25          Celaya does not object to the factual background set forth in the Report and

26   Recommendation (“R&R”). Therefore, that background will be adopted in full, with the
27   clarification that in 2014 a jury found Celaya guilty on one count of child molestation of
28   his daughter, K.C., and four counts of child molestation of his niece, J.H. (Doc. 10 at 14–
      Case 2:19-cv-03477-ROS Document 23 Filed 05/06/20 Page 2 of 6



 1   25.) The facts underlying the conviction are as follows. On one occasion, Celaya took K.C.
 2   “to his room and touched his hand and penis to her vaginal area,” and on more than one
 3   occasion Celaya took J.H. “upstairs into another room, removed their pants, and made her
 4   touch her vaginal area and his penis.” (Doc. 11 at 69.) The superior court sentenced Celaya
 5   to serve 17 years on each count (three consecutive sentences and two concurrent
 6   sentences), for a total sentence of 51 years. (Doc. 10 at 29.)
 7          On direct appeal, represented by a new attorney, Celaya focused primarily on the
 8   denial of his motion to sever the counts relating to K.C. from the counts related to J.H. and
 9   the denial of his motions for judgments of acquittal. (Doc. 11 at 25–33.) The Arizona Court
10   of Appeals affirmed Celaya’s convictions. (Doc. 11 at 68–72.)
11          In 2016, Celaya filed a Notice of Post-Conviction Relief (“PCR”), and Celaya’s
12   PCR counsel filed a PCR petition raising four issues, including prosecutorial misconduct,
13   ineffective assistance of trial and appellate counsel, and violation of Fifth and Sixth
14   Amendment rights. (Doc. 12 at 4.) After briefing, the superior court denied relief, and
15   denied a subsequent motion for rehearing. (Doc. 14 at 3–8, 42.) The Arizona Court of
16   Appeals affirmed the superior court’s ruling. (Doc. 15 at 69.)
17          In May 2019, Celaya timely initiated this federal habeas proceeding, alleging four
18   grounds for relief. (Doc. 1.) Respondents identified and separately addressed a number of
19   sub-claims contained in Ground Two, and the R&R addresses some of the sub-claims
20   separately. The grounds of Celaya’s petition are as follows.
21          Ground One: Prosecutorial misconduct.
22          Ground Two: Ineffective assistance of trial counsel, specifically:
23                 2a) Ineffective assistance of counsel in failing to marshal evidence
24                 impeaching victims/support of alibi.
25                 2b) Ineffective assistance of counsel in failing to conduct other discovery.
26                 2c) Ineffective assistance of counsel in failing to renew the motion for
27                 severance.
28                 2d) Ineffective assistance of counsel in failing to object to the opening


                                                 -2-
      Case 2:19-cv-03477-ROS Document 23 Filed 05/06/20 Page 3 of 6



 1                 statement.
 2                 2e) Ineffective assistance of counsel in failing to object to the rebuttal
 3                 testimony of Haughn.
 4                 2f) Ineffective assistance of counsel for failing to object to the rebuttal
 5                 testimony of Andrew Celaya.
 6                 2g) Ineffective assistance of counsel in failing to object to the testimony of
 7                 Wendy Dutton.
 8                 2h) Ineffective assistance of counsel in failing to object to the prosecutor’s
 9                 closing arguments.
10                 2i) Ineffective assistance of counsel in failing to specifically object to the
11                 introduction of recorded recollection.
12                 2j) Ineffective assistance of counsel in failing to present known impeachment
13                 evidence.
14          Ground Three: Ineffective assistance of appellate counsel in failing to present
15          claims related to prosecutorial misconduct and the admission of J.H.’s recorded
16          recollection on appeal.
17          Ground Four: Violation of Fifth and Sixth Amendment rights because Celaya “was
18          confined in jail during the trial and the sheriff’s transportation practices interfered
19          with his ability to participate in his trial and confer with his counsel.”
20          (Doc. 4 at 1–2, Doc. 8 at 4–5.)
21          The R&R concludes that Grounds One, 2(d)–(h), and Four were procedurally
22   defaulted, and that Grounds 2(a)–(c), (i), (j), and Three should be denied on the merits.
23                                            ANALYSIS
24          I.     Procedural Default: Grounds One and Four, and Grounds 2(d)–(h)
25          The R&R concludes that Grounds One and Four are procedurally defaulted because
26   the state courts denied relief on those claims by invoking an independent and adequate state
27   rule, Arizona Rule of Criminal Procedure 32.2(a)(3). This rule precludes post-conviction
28   relief on claims that could have been raised and adjudicated on direct appeal. Celaya


                                                  -3-
       Case 2:19-cv-03477-ROS Document 23 Filed 05/06/20 Page 4 of 6



 1   concedes that these issues could have been raised on direct appeal but were not. (Doc. 21
 2   at 2.) Celaya claims the failure to present these issues on appeal “is a perfect example of
 3   the ineffective [assistance of appellate] counsel claim.” (Doc. 21 at 2.) Ineffective
 4   assistance of appellate counsel can, in some circumstances, excuse the procedural default
 5   of claims. See Edwards v. Carpenter, 529 U.S. 446, 452 (2000) (“[A] claim of ineffective
 6   assistance . . . generally must be presented to the state courts as an independent claim before
 7   it may be used to establish cause for a procedural default.”). But as explored later, Celaya
 8   has not established he suffered ineffective assistance of appellate counsel. Nor has Celaya
 9   established any other basis on which to excuse the procedural default of these claims.
10   Therefore, Celaya is not entitled to relief on Ground One or Ground Four.
11          Grounds 2(d), (e), (f), (g), and (h) relate to the ineffective assistance of trial counsel
12   in failing to object to the opening and closing statements and the testimony of three
13   witnesses. The R&R finds that these grounds have not been exhausted because they were
14   not fairly presented in the Petition for Review filed in the Arizona Court of Appeals
15   regarding the superior court’s denial of PCR relief. (Doc. 20 at 9.) Because Celaya is
16   precluded from returning to state court to exhaust these grounds under an independent and
17   adequate state rule, Arizona Rule of Criminal Procedure 32.2(a)(3), the R&R concludes
18   that Grounds 2(d)–(h) are procedurally defaulted. Celaya has not objected to this finding,
19   and he is not entitled to relief on Grounds 2(d)–(h).
20          II.     Merits Review: Grounds 2(a), 2(b), 2(c), 2(i), 2(j), and Ground Three
21          Grounds 2(a), (b), and (j) relate to ineffective assistance of counsel based on
22   evidentiary issues; specifically, ineffective assistance of trial counsel in failing to use third-
23   party discovery to obtain alibi evidence, failing to conduct “other discovery” regarding
24   J.H., and failing to present certain impeachment evidence. (Doc. 1 at 8.) The superior court
25   noted that Celaya failed to comply with the Arizona Rule of Criminal Procedure requiring
26   him to submit affidavits or other evidence supporting his allegations and held that the first
27   prong of Strickland v. Washington, requiring deficient performance, was not met. (Doc. 14
28   at 6.) The Arizona Court of Appeals affirmed the superior court’s ruling that the claims in


                                                   -4-
      Case 2:19-cv-03477-ROS Document 23 Filed 05/06/20 Page 5 of 6



 1   Grounds 2(a), (b), and (j) lack merit, and the R&R concludes that Celaya has failed to show
 2   that the state courts’ rulings were contrary to, or an unreasonable application of, Strickland,
 3   or that the rulings were based on an unreasonable determination of the facts. (Doc. 20 at
 4   16.) Celaya objects that the failure to submit affidavits was “due to the failure of the state
 5   court to allow discovery during the PCR.” (Doc. 21 at 2.) But Grounds 2(a), (b), and (j)
 6   challenge the effectiveness of trial counsel, not what happened during the post-conviction
 7   relief process. That is, the fact that Celaya was not permitted to pursue discovery during
 8   his post-conviction relief proceedings does not establish the superior court erred in
 9   rejecting his claims. And without any objections explaining why the superior court’s
10   conclusion, based on the evidence before it, was an unreasonable application of Strickland,
11   Celaya is not entitled to relief on Grounds 2(a), (b), and (j).
12          Ground 2(c) relates to trial counsel’s failure to renew a motion to sever the counts
13   pertaining to K.C. from the counts pertaining to J.H. The superior court concluded that this
14   decision was strategic, and the Arizona Court of Appeals affirmed this reasoning. (Doc. 20
15   at 17.) Celaya objects that the decision “was not strategic” and “was never discussed” with
16   him. But trial counsel’s lack of a discussion with Celaya does not mean the decision was
17   not strategic, and Celaya’s “disagreement with trial counsel’s strategy does not constitute
18   deficient performance on the part of trial counsel.” Murray v. Schriro, 882 F.3d 778, 817
19   (9th Cir. 2018). Celaya is not entitled to relief on Ground 2(c).
20          Ground 2(i) relates to trial counsel’s general, but not specific, objection to the
21   introduction of J.H.’s police interview. Celaya’s objections accuse J.H. of lying but do not
22   object to the Magistrate Judge’s recommendation that this Ground be denied. Absent any
23   objection, there is no need to review the Magistrate Judge’s reasoning and Celaya is not
24   entitled to relief on Ground 2(i).
25          Ground Three relates to appellate counsel’s failure to present claims of prosecutorial
26   misconduct on direct appeal. The superior court reasoned the underlying prosecutorial
27   misconduct arguments lacked merit and appellate counsel had to “select[] some issues and
28   reject[] others” when presenting his appellate arguments. (Doc. 14 at 7.) In the superior


                                                  -5-
      Case 2:19-cv-03477-ROS Document 23 Filed 05/06/20 Page 6 of 6



 1   court’s view, trial “counsel’s performance was not deficient.” (Doc. 14 at 7.) While
 2   Celaya’s objections establish he disagrees with these conclusions, his objections do not
 3   establish those conclusions were an unreasonable application of Supreme Court authority.
 4   Celaya is not entitled to relief on Ground Three.
 5          Accordingly,
 6          IT IS ORDERED the Report and Recommendation (Doc. 20) is ADOPTED.
 7          IT IS FURTHER ORDERED the Petition for Writ of Habeas Corpus (Doc. 1) is
 8   DENIED and DISMISSED WITH PREJUDICE.
 9          IT IS FURTHER ORDERED a Certificate of Appealability and leave to proceed
10   in forma pauperis on appeal are DENIED because dismissal of portions of the petition is
11   justified by a plain procedural bar and jurists of reason would not find the procedural ruling
12   debatable and because the portions of the petition not procedurally barred do not make a
13   substantial showing of the denial of a constitutional right.
14          Dated this 5th day of May, 2020.
15
16
17                                                       Honorable Roslyn O. Silver
18                                                       Senior United States District Judge

19
20
21
22
23
24
25
26
27
28


                                                 -6-
